On December 2, 1991, the Defendant was sentenced to twenty five (25) years for Conspiracy to Sell Dangerous Drugs; Defendant shall pay a fine of $25,000; and he shall receive credit for 156 days credit for time served; plus conditions as stated in the December 2, 1991 Judgment imposed by Judge Warner.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Carl White, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the last ten (10) years of the sentence shall be suspended. The sentence imposed shall remain the same in all other respects.
The reason for the decision is because of the disparity in sentences of the co-defendants. This will make the time portion of the sentence more appropriate.
Hon. Robert Boyd, Acting Chairman, Hon. G. Todd Baugh, and Hon. Mark Sullivan, Judges
The Sentence Review Board wishes to thank Carl White, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.